DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 19 JULY 2022 has been considered.  Claim 1 has been amended, Claims 11 and 12 have been added.  Current pending claims are Claims 1-12 and are considered on the merits below. 
Terminal Disclaimer
The terminal disclaimer filed on 19 JULY 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,708,597 and US Patent 10,927,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 19 JULY 2022, Applicant has amended the independent claim to further define the invention.  Language directed towards ‘wherein the capacitive element is in series with the sample during operation’ was considered in the updated search. 
Upon further search and consideration of the prior art, the Examiner is unable to provide a rejection which would fairly teach or suggest the : cuvette comprising: a body comprising a nonconductive material; a sample cavity configured to receive a sample; a first wall configured to couple to a first electrode of a pulse generating system that comprises a capacitive element, wherein the capacitive element is in series with the sample during operation; and a second wall configured to couple to a second electrode of the pulse generating system.
The closest prior art of record is to the MCHALE reference which was used in the previous Office Action.  The interview that occurred on 05 JULY 2022, Applicant had asserted that the new language of wherein the capacitive element is in series with the sample during operation is more than just a design choice and that the placement of the capacitive element in series may reduce to eliminate any complexity of the sample holder which may be expensive, easier to sterilize and more readily available.  In addition, a capacitive element in series with the sample during operation allows current to flow directly to the load and forces bipolar impulsive currents through the sample.  
The placement of the capacitive element is more just a mere design choice as it has an impact on the cost, sterilization and availability as well as the flow directly to the load and forces bipolar impulsive currents through the sample which modifies the amount of growth factors released from the sample. 
For the reasons stated above the independent Claim 1 is not found or suggested in the prior art of record.  
Claims 1-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797